Citation Nr: 0603068	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a left leg and left 
knee disorder, secondary to service-connected lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1999 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that issue of entitlement to service 
connection for major depressive disorder and service 
connection for a right hip disorder, were previously on 
appeal.  In September 2005, the RO held that service 
connection was warranted in both matters.  Accordingly, these 
matters are no longer before the Board.

In June 2005, the Board remanded the matter for additional 
evidentiary development.



FINDING OF FACT

There is no medical evidence of record of a diagnosis of a 
left leg and knee disorder that is in anyway related to 
service.



CONCLUSION OF LAW

A left leg and knee disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May 2002 and November 2002 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letter instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in February 2002.   Thereafter, the 
RO provided notice in May 2002 and November 2002.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in May 2002 and July 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 Analysis

The veteran seeks service connection for a left leg and left 
knee disorder.  Service medical records indicate that the 
veteran was medically discharged from service due to chronic 
back pain secondary to grade I and II spondylolisthesis; 
bilateral L5 spondylolysis with degenerative disc disease; 
and spina bifida occulta.  Service connection is currently in 
effect for L5 spondylolisthesis, degenerative disc disease 
and spina bifida; chronic right hip muscular strain, with 
referred pain from the lumbar spine; chronic synovitis and 
symptomatic patella chondromalacia of the right knee; and 
major depressive disorder. 

Other than the veteran's lay contentions, the record contains 
no indication that any current left leg and knee disorder is 
causally related to her active service, any incident therein, 
or any service-connected disability.  Service medical records 
are silent regarding any complaint or finding of a left leg 
and knee disability or injury.  On one occasion, in June 
2000, the veteran reported for treatment for lumbar pain that 
radiated to his left buttock with prolonged sitting.  X-rays 
revealed fusion failure of L5 spinous process, spondylolysis, 
and 25 percent listhesis of L5 on S1.  At that time, the 
veteran was not diagnosed as having or treated for a left leg 
and knee disorder; rather, he was treated for his back 
disability.

Similarly, the post-service medical evidence of record is 
negative for any notations of complaints of a left leg and 
knee disorder until after the veteran's separation from 
service.  Although subjective complaints of left lower 
extremity problems have been noted, the veteran has never 
been diagnosed as having a disorder of the left leg and knee.  
In January 2004, the veteran was considered for bilateral 
ankle bracing.  At that time, subjective complaints included 
low back pain with progressive right greater than left lower 
extremity weakness since 2001.  Physical examination revealed 
negative straight leg and Trendelenburg testing.  The 
examiner opined that the veteran's subjective complaints 
outweighed the objective findings and that bracing was not 
recommended.  In December 2004, the veteran reported that 
both his knees and his right leg gave way at times.  The 
examiner noted that the veteran was overweight.

Notwithstanding the veteran's allegation, the most probative 
medical evidence of record does not establish that the 
veteran's has a current left leg and knee disorder that is 
related to his service-connected back disability.   The 
veteran reported for VA examinations in May 2002 and July 
2005; neither examination demonstrated a left leg or knee 
disorder.  Moreoever, in July 2005, the veteran himself 
submitted that he did not have any symptomatology associated 
with the left lower extremity.

In May 2002, physical examination of the left hip revealed no 
evidence of topographic abnormality to inspection or 
palpation.  His pelvic brim was level and x-rays revealed no 
abnormality, fracture, dislocation, or definite arthropathy.  
There was a thin spina bifida occulta, of the most inferior 
lumbar vertebrae, and a sacralized transitional lumbosacral 
vertebrae.  The examiner's impression was referred pain to 
the left hip from a spinal disc condition, without evidence 
of pathology in the hip joint.  

In July 2005, the examiner noted that some of the VA records 
noted problems in the left lower extremity; however, the 
veteran stated that his problems were confined to his right 
lower extremity.  As to the veteran's left leg, the examiner 
noted that the knee had never exhibited any symptoms; there 
was no locking or pain.  Examination of the knee revealed no 
increase joint fluid; there was mild patellar pain and 
crepitation.  Both ankles sprained easily, but he did not 
have any chronic pain.  There was also no pain or numbness in 
the feet.  Anterior tendon structures were nontender, and 
quadriceps muscle development was satisfactory.  The veteran 
denied any left knee problems other than some questionable 
slight discomfort.  X-rays of the knees were normal.  In his 
findings, the examiner reiterated that the veteran denied any 
left-sided problems.  The examiner further confirmed that the 
lower extremity symptoms of the hip and knee were confined to 
the veteran's right side.  

The Board has considered the veteran's lay contentions that 
he currently has a left leg and knee disorder that is related 
to his period of service, specifically his back disability.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran himself denied a left leg and knee disorder to the 
July 2005 examiner.  In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a left leg and knee 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a left leg and knee disorder.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a left leg and knee disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


